Citation Nr: 0809671	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-25 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, 
bilateral hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran has verified active duty from December 1942 to 
April 1963.  The veteran's decorations include the Combat 
Infantryman Badge and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
rheumatoid arthritis, bilateral hips, and service connection 
for rheumatoid arthritis of the lower back.  

By way of a June 2005 rating decision, service connection for 
psoriatic arthritis of the lumbar spine (claimed as 
rheumatoid arthritis, lower back) was granted.  Consequently, 
this issue is no longer in appellate status.  

Also, the Board notes that a January 2000 rating decision 
denied service connection for rheumatoid arthritis, bilateral 
hips.  The issue was readjudicated by the RO in November 2001 
in order that the matter be considered under the Veterans 
Claims Assistance Act of 2000 (VCAA).  Accordingly, the 
matter is being considered as a claim of entitlement to 
service connection, and not as a claim to reopen.

In a June 2005 statement, the veteran indicated that his 
claim was for service connection for arthritis and/or Paget's 
disease, bilateral hips.  The Board notes that service 
connection for Paget's disease was previously denied by the 
RO in April 1999.  The Board finds the veteran's June 2005 
statement to have raised an application to reopen a claim for 
entitlement to service connection for Paget's disease of the 
bilateral hips.  As this matter is not currently developed or 
certified for appellate review, it is referred to the RO for 
appropriate action.

This case was previously before the Board in January 2006 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In January 2006, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDING OF FACT

There is no current medical diagnosis of rheumatoid 
arthritis, bilateral hips, of record.


CONCLUSION OF LAW

Service connection for rheumatoid arthritis, bilateral hips, 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Entitlement to Service Connection for
Rheumatoid Arthritis, Bilateral Hips

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  A veteran may also be granted service 
connection for arthritis, although not otherwise established 
as incurred in service, if the condition was manifested to a 
10 percent degree within one year following service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The law also provides that service connection may be granted 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Also, when aggravation of a non-service-connected condition 
is proximately due to or the result of a service- connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records reveal that in November 
1962 the veteran was admitted January 1963 to Walson Army 
Hospital at Fort Dix, New Jersey for joint pain.  The veteran 
was diagnosed with and treated for "arthritis, rheumatoid, 
moderately severe, chronic, active, involving wrists, 
proximal small joints of the hands, hips, knees, shoulders 
and forearm[s]."  Subsequently, the veteran was found to be 
medically unfit for service by a Medical Board Proceeding due 
to "arthritis, rheumatoid, moderately severe, chronic, 
active, involving wrists, proximal small joints of the hands, 
hips, knees, shoulders and forearms."  A "special" medical 
evaluation report, dated in January 1963, indicated that the 
veteran had "rheumatoid arthritis, moderately severe, 
chronic."

In June 1963, the veteran was afforded a VA Compensation and 
Pension (C&P) orthopedic examination in conjunction with a 
claim of entitlement to service connection for rheumatoid 
arthritis.  The examiner diagnosed the veteran with 
rheumatoid arthritis of the hands, wrists, and feet.

In June 1997, the veteran was provided a "skeletal survey" 
by Baptist Hospital in Pensacola, Florida.  X-rays revealed 
arthritis of the spine and Paget's disease of the right 
hemipelvis.

In February 1999, the veteran was afforded a VA C&P joints 
examination regarding his arthritis.  The examiner did not 
note any rheumatoid arthritis of the hips.  An X-ray of the 
pelvis, taken at the examination, revealed that the veteran's 
hip joint space was maintained and diagnosed the veteran with 
"Paget's disease of the right hemipelvis."

In December 1999, the veteran was afforded a VA C&P joints 
examination regarding his arthritis, notably whether the 
veteran's arthritis was rheumatoid or psoriatic in nature.  
The examiner noted that the veteran's hands, wrists, and 
ankles were involved and that there were "no other 
significant range of motion abnormalities."  X-rays of the 
hips taken during the examination revealed that hip joint 
spaces were normal but that right innominate bone showed 
evidence of Paget's disease.

In January 2000, the veteran was afforded a VA C&P joints 
examination regarding his arthritis.  The examiner noted that 
the veteran experienced pain with motion of the hips, 
however, the examiner did not render a diagnosis of the 
veteran's hip pain.

In a statement dated in March 2002, Dr. R.O., a private 
physician, stated that the veteran had psoriatic arthritis 
"affecting the peripheral joints and the spine."  In 
December 2004, the veteran underwent a VA outpatient X-ray, 
which revealed no arthritic changes.

In February 2005, the veteran was afforded a VA C&P joints 
examination in conjunction with his claim of entitlement to 
service connection for rheumatoid arthritis of bilateral 
hips.  The examiner stated that the veteran was diagnosed in 
1975 with Paget's disease primarily affecting the hips.  Upon 
examination, the veteran's hips were painful upon motion.  X-
rays were found to reveal changes consistent with Paget's 
disease.  The examiner diagnosed the veteran with psoriatic 
arthritis affecting the lumbar spine as well as bilateral 
sacroiliac joins with essential fusion or ankylosis of 
bilateral sacroiliac (SI) joints.  The examiner indicated 
that the X-rays did not reveal findings consistent with 
rheumatoid arthritis.  The examiner stated that the veteran 
did not have rheumatoid arthritis and never had rheumatoid 
arthritis.  Specific to the hips, the examiner stated that 
the veteran did not have a hip condition related to 
rheumatoid arthritis and that his hips were normal upon X-ray 
examination.  The examiner opined that the veteran's only 
condition affecting his hips was "Paget's disease, which is 
a very separate condition unrelated to the psoriatic 
arthritis of the lumbar spine and SI joints."

A VA outpatient rheumatology consultation note dated in 
February 2005 reported that the veteran had never been 
treated by a rheumatologist before.  The rheumatologist 
diagnosed the veteran with psoriatic arthritis with 
sacroilitis, and Paget's disease, asymptomatic.  The 
rheumatologist indicated that X-rays of the hips revealed no 
marked arthritic change.

In November 2007, the veteran was afforded a VA C&P joints 
examination.  After examination and reviewing the claims 
folder, the examiner diagnosed the veteran with mild 
degenerative joint disease (DJD) of the right hip.  The 
examiner found "no significant objective findings to support 
a left hip diagnosis."  The examiner rendered the opinion 
that the veteran's mild right hip DJD was "not caused by or 
related to psoriasis or rheumatoid disease" and that it was 
"consistent with natural aging."

The preponderance of the evidence is against the veteran's 
claim for service connection for rheumatoid arthritis, 
bilateral hips.  There is no competent medical evidence that 
shows a current diagnosis of rheumatoid arthritis of the 
hips.  The veteran has been consistently diagnosed with 
Paget's disease, affecting the right hip, and with no left 
hip condition.  X-ray findings have not shown arthritic 
changes in the left hip and have revealed mild DJD in the 
right hip, which was consistent with natural aging per the 
examiner.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. § 
1110.  In the absence of proof of present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Accordingly, 
service connection must be denied because there is no 
evidence of a current rheumatoid arthritis, bilateral hips, 
disability.

In a December 2005 representative brief, it was acknowledged 
that it was stated in the February 2005 VA examination report 
that, with regard, to the veteran's hips, the only condition 
affecting that region of his body is his Paget's disease, 
"which is a very separate condition unrelated to the 
psoriatic arthritis of the lumbar spine and [sacro iliac] 
joints."  However, it was later stated that the veteran was 
seeking service connection for a bilateral hip disorder, 
arguing that it was a continuation of his service-connected 
psoriasis.  The veteran is service-connected for psoriasis; 
the condition is rated as 30 percent disabling effective 
April 17, 1963.  The April 2005 SSOC did acknowledge that the 
veteran had psoriasis and noted the above-mentioned findings 
reported by the February 2005 VA examiner, including her 
statement that the veteran did not have a hip condition.  
Accordingly, the Board finds that the RO's consideration of 
the claim of entitlement to service connection for rheumatoid 
arthritis, bilateral hips, included as secondary to 
psoriasis.  

However, service connection is not warranted on a secondary 
basis for rheumatoid arthritis, bilateral hips, as 
proximately due to or aggravated by the veteran's service 
connected psoriasis.  The examiner at the November 2007 C&P 
joints examination did not diagnose the veteran with 
rheumatoid arthritis of the bilateral hips and rendered the 
opinion that the veteran's right hip mild DJD was not caused 
by or related to psoriasis.  Without a current diagnosis of 
rheumatoid arthritis of the bilateral hips disability it 
cannot be proximately due to or aggravated by psoriasis.  
Accordingly, service connection for rheumatoid arthritis, 
bilateral hips, as secondary to service-connected psoriasis 
is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II. Duties to Notify and Assist

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2001.   The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  While the letter 
did not explicitly ask that the veteran provide any evidence 
in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.  In any event, 
in a letter dated in April 2005, the veteran was asked to 
provide any evidence in his possession that pertained to his 
claim and his claim was subsequently readjudicated by way of 
a supplemental statement of the case dated in June 2005.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In regard to the veteran's contention of entitlement to 
service connection for rheumatoid arthritis, bilateral hips, 
on the grounds that it is secondary to the veteran's service-
connected psoriasis, which was previously adjudicated by the 
RO, the Board notes that the veteran did not receive specific 
notice regarding the requirements for establishing service 
connection on a secondary basis.  However, the veteran had 
actual knowledge of these requirements as shown by the 
veteran's representative first raising the contention in his 
December 2005 brief.  Therefore, the veteran is not 
prejudiced by proceeding with adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was afforded VA medical 
examinations in conjunction with his claim in February 1999, 
December 1999, January 2000, February 2005, and November 
2007.

The veteran, by way of his representative, contends in his 
post-remand brief, dated in March 2008, that the RO failed to 
comply with the Board's January 2006 remand with regard to 
this appeal.  The veteran contends that the RO failed to 
comply by performing the ordered C&P examination prior to 
associating the requested records with the claims folder.  
The Board notes that its prior remand did not require that 
the RO obtain the records prior to performing the C&P 
examination.  The veteran contends that the November 2007 
examination was inadequate because it was performed by a 
physician whose expertise lies in emergency medicine rather 
than rheumatology.  The Board notes that the prior remand did 
not specify that a physician of a particular specialty 
perform the examination.  In addition, the Board notes that 
there is no regulation prescribing a specific required 
credential to perform a VA compensation examination.  
"Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  38 C.F.R. § 3.159(a)(1).  In this case, the 
examiner conducted an examination and provided an opinion 
based on that physical examination and a review of the file.  
The Board finds that the examination complied with the 
instruction provided in the Board's remand.

The Board finds that VA has complied with the Board's January 
2006 remand with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. § 
5103A.

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for rheumatoid arthritis, bilateral hips, 
is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


